      Case 1:18-cr-00601-PGG Document 536
                                      534 Filed 09/10/21 Page 1 of 1




                                                                    September 10, 2021

BY ECF

Hon. Paul G. Gardephe
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York, 10007


               Re:     United States v. Gonzalez et al.,           September 10, 2021
                       Case No. 18 Cr. 601 (PGG)


Dear Judge Gardephe:

        We write on behalf of our client, Jean-Claude Okongo Landji, to respectfully
request a brief adjournment of today’s deadline to file final pretrial submissions, motions
in limine, a proposed voir dire questionnaire, and requests to charge in the above-
referenced matter. See Dkt. 467 at 1. The request is due to an oversight on counsel’s part
as to the deadline. We apologize for the late hour of this request. Based on the
scheduling of the Kastigar hearing on September 14, 2021, see Dkt. 531, we respectfully
request an extension until Thursday, September 16, 2021 to file final pretrial
submissions, with responses due on September 20, 2021. The requested revised schedule
will result in fully-briefed motions being submitted to the Court one business day later
than under the original schedule. We have discussed this matter with the government,
and it has advised us that it does not consent to this adjournment. Counsel for Jibril
Adamu join in this request.

       We appreciate the Court’s consideration.

                                             Respectfully submitted,

                                             /s/ Noam Biale

                                             Michael Tremonte
                                             Noam Biale

cc:    All counsel of record (by ECF)
